     Case 3:18-cv-00135-MMD-WGC Document 38 Filed 12/01/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     DAMIEN WRIGLEY,                                    Case No. 3:18-cv-00135-MMD-WGC

7                                     Plaintiff,                       ORDER
             v.
8
      PETERS, et al.,
9
                                 Defendants.
10

11          Pro se Plaintiff Damien Wrigley brings this action under 42 U.S.C. § 1983. Before

12   the Court is the Report and Recommendation (“R&R”) of United States Magistrate Judge

13   William G. Cobb (ECF No. 37), recommending that the Court grant Defendant Smith’s

14   motion to dismiss (ECF No. 34). Plaintiff had until November 26, 2020 to file an objection.

15   (Id.) To date, no objection has been filed.1 For that reason, and because the Court agrees

16   with Judge Cobb’s recommendation, the Court will adopt the R&R.

17          The Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19   fails to object to a magistrate judge’s recommendation, the Court is not required to conduct

20   “any review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn,

21   474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114, 1116

22   (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and recommendations

23   is required if, but only if, one or both parties file objections to the findings and

24   recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes

25   (1983) (providing that the Court “need only satisfy itself that there is no clear error on the

26   face of the record in order to accept the recommendation.”).

27
            1Plaintiff has failed to notify the Court of his change of address, resulting in prior
28
     filings sent to Plaintiff being returned as undeliverable. (See e.g., ECF No. 32.)
     Case 3:18-cv-00135-MMD-WGC Document 38 Filed 12/01/20 Page 2 of 2


1           Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Cobb did not clearly err. As Judge Cobb noted, Plaintiff has been provided

3    sufficient notice since June 24, 2020 that this action will be dismissed for failure to

4    prosecute. (ECF No. 37 at 3 (noting that the Court issued an order to show cause to

5    Plaintiff as to why this action should not be dismissed for failure to prosecute on June 24,

6    2020 (ECF No. 30).) The Court agrees with Judge Cobb’s reasoning and adopts the R&R.

7           It is therefore ordered that the Report and Recommendation of Magistrate Judge

8    William G. Cobb (ECF No. 37) is accepted and adopted in full.

9           It is further ordered that Defendant’s motion to dismiss (ECF No. 34) is granted.

10          It is further ordered that this action is dismissed without prejudice for failure to

11   prosecute.

12          The Clerk of Court is directed to enter judgment in accordance with this order and

13   close this case.

14          DATED THIS 1st Day of December 2020.

15

16

17                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26

27
28

                                                  2
